Title: James Madison to James Monroe, 5 February 1828
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Feby. 5. 1828
                            
                        

                        Yours of the 29th. Ult: was recd. by the last mail. I have not yet heard from Judge Brook, but may perhaps do
                            so by the mail of this evening. The task imposed on us by the Convention is of so delicate a nature, that with their
                            foreknowledge of our purpose, it ought to have been forborne. Your idea of alluding to the advantage of having the
                            experienced Counsel of Ex. Presidts. in trying contingencies, may be more suited to you than to me, more of life being
                            within your prospect than within mine. Should it however be taken well by the public, it will not square with the
                            sentiments of those who extort an explanation; regarding as they profess to do, the actual crisis as the most serious that
                            ever could appeal to patriotic considerations. I shall be obliged to rest my answer, on the long period of my public life,
                            and the purpose, hitherto adhered to, with which I retired from it, and the relations in which I have stood to the present
                            Competitors. Writing in haste I bid you an abrupt but affect. adieu

                        
                            
                                James Madison
                            
                        
                    